


Exhibit 10.6
AGREEMENT
THIS AGREEMENT is made and entered into as of the 31st day of March, 2014, by
and between LYDALL, INC., a Delaware corporation and/or its subsidiaries
(together the "Company"), and Joseph A. Abbruzzi (the "Employee").


W I T N E S S E T H


WHEREAS, the Company and the Employee (the "Parties") have agreed to enter into
this agreement (the "Agreement) relating to the termination of the employment of
the Employee;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:


1.Termination of Employment by the Company.


1.1    Termination by the Company Other Than For Cause. The Company may
terminate the Employee's employment at any time other than for Cause (as defined
in Section 1.2), by giving the Employee a written notice of termination at least
30 days before the date of termination (or such lesser notice period as the
Employee may agree to). In the event of such a termination of employment
pursuant to this Section 1.1, the Employee shall be entitled to receive (i) the
benefits described in Section 3 if such termination of employment does not occur
within 18 months following a "Change of Control" (as defined in Section 5), or
(ii) the benefits described in Section 4 if such termination of employment
occurs within 18 months following a Change of Control.


1.2    Termination for Cause. The Company may terminate the Employee's
employment immediately for Cause for any of the following reasons: (i) an act or
acts of dishonesty or fraud by the Employee relating to the performance of his
services to the Company; (ii) a breach by the Employee of his duties or
responsibilities under this Agreement resulting in significant demonstrable
injury to the Company or any of its subsidiaries; (iii) the Employee's
conviction of a felony or any crime involving moral turpitude; (iv) the
Employee's material failure (for reasons other than death or Disability) to
perform his duties under this Agreement or insubordination (defined as refusal
to execute or carry out directions from the Board or its duly appointed
designees) where the Employee has been given written notice of the acts or
omissions constituting such failure or insubordination and the Employee has
failed to cure such conduct, where susceptible to cure, within ten days
following such notice; or (v) a breach by the Employee of any provision of any
material policy of the Company or of his obligations under the confidentiality,
non-competition and invention ownership agreement executed by the Employee and
attached hereto as Exhibit A (the "Confidentiality Agreement"). The Company
shall exercise its right to terminate the Employee's employment for Cause by
giving the Employee written notice of termination specifying in reasonable
detail the circumstances constituting such



--------------------------------------------------------------------------------

-2-

Cause. In the event of such termination of the Employee's employment for Cause,
the Employee shall be entitled to receive only (i) his base salary earned
through the date of such termination of employment plus his base salary for the
period of any vacation time earned but not taken for the year of termination of
employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Employee's date of termination to the extent not
previously paid, (ii) any other compensation and benefits to the extent actually
earned by the Employee under any other benefit plan or program of the Company as
of the date of such termination of employment, such compensation and benefits to
be paid at the normal time for payment of such compensation and benefits to the
extent not previously paid and (iii) any reimbursement amounts owing.


2.    Termination of Employment by the Employee. The Employee may terminate his
employment at any time and for any reason by giving the Company a written notice
of termination to that effect at least 30 days before the date of termination
(or such lesser notice period as the Company may agree to); provided, however,
that the Company following receipt of such notice from the Employee may elect to
have the Employee's employment terminate immediately following its receipt of
such notice. In the event of the Employee's termination of his employment, the
Employee shall be entitled to receive only (i) his base salary earned through
the date of such termination of employment plus his base salary for the period
of vacation time earned but not taken for the year of termination of employment,
such base salary to be paid in a lump sum no later than the next payroll date
following the Employee's date of termination to the extent not previously paid,
(ii) any other compensation and benefits to the extent actually earned by the
Employee under any other benefit plan or program of the Company as of the date
of such termination of employment, such compensation and benefits to be paid at
the normal time for payment of such compensation and benefits to the extent not
previously paid, and (iii) any reimbursement amounts owing.


3.    Benefits Upon Termination Without Cause (No Change of Control). If (a) the
Employee's employment hereunder shall terminate because of termination by the
Company pursuant to Section 1.1 and (b) such termination of employment does not
occur within 18 months following a Change of Control of the Company, the
Employee shall be entitled to the following:


(a)    The Company shall pay to the Employee his base salary earned through the
date of such termination of employment in a lump sum no later than the next
payroll date following the Employee's date of termination to the extent not
previously paid, and any other compensation and benefits to the extent actually
earned by the Employee under any benefit plan or program of the Company as of
the date of such termination of employment, any such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid.


(b)    The Company shall pay the Employee any reimbursement amounts owing.





--------------------------------------------------------------------------------

-3-

(c)    The Company shall pay to the Employee one (1) times the sum of (i) the
Employee's annual rate of base salary in effect immediately preceding his
termination of employment, and (ii) the average of his annual bonuses earned
under the Company's annual bonus plan for the three calendar years preceding his
termination of employment (or, if the Employee was not eligible for a bonus in
each of those three calendar years, then the average of such bonuses for all of
the calendar years in such three-year period for which he was eligible), with
any deferred bonuses counting for the year earned rather than the year paid (the
"Severance Benefit"). The Severance Benefit shall be paid in installments at the
times that salary payments are normally made by the Company; provided that, if
at the time of the Employee's termination of employment, the Employee is a
"specified employee" as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the regulations and guidance issued
thereunder (a "Specified Employee"), then the Severance Benefit shall be paid in
a lump sum on the first payroll date that occurs six (6) months after the date
of the Employee's termination of employment.


(d)    If the Employee elects to continue coverage under the Company's health
plan pursuant to COBRA, then for the period beginning on the date of the
Employee's termination of employment and ending on the earlier of (i) the date
which is 12 months after the date of such termination of employment or (ii) the
date the Employee becomes eligible for health insurance benefits under the group
health plan of another employer, the Company will pay the same percentage of the
Employee's premium for COBRA coverage for the Employee and, if applicable, his
spouse and dependent children, as the Company paid at the applicable time for
coverage under such plan for actively employed members of management generally.
In addition, for the period beginning on the date of the Employee's termination
of employment and ending on the earlier of (i) the date which is 12 months after
the date of such termination of employment or (ii) the date on which the
Employee becomes eligible for life insurance benefits from another employer, the
Company will continue to provide the executive life insurance benefits that the
Company would have provided to the Employee if the Employee had continued in
employment with the Company for such period, but only if the Employee timely
pays the portion of the premium for such coverage that members of management of
the Company generally are required to pay for such coverage, if any. The
Employee shall notify the Company promptly if he, while eligible for benefits
under this subsection (d), becomes eligible to receive health and/or life
insurance benefits from another employer. In the event that the Employee's
participation in the Company's group life insurance plan is barred, the Company
shall arrange to provide the Employee with comparable life insurance coverage to
the extent available at a cost not to exceed 125% of the cost of the group life
insurance coverage offered through the Company's group life insurance plan;
provided that the Employee shall pay the same proportionate share of the premium
for such coverage that



--------------------------------------------------------------------------------

-4-

members of senior management of the Company generally are required to pay for
group life insurance coverage under the Company's group life insurance plan, if
any.


(e)    The Company will pay to the outplacement services provider reasonably
selected by the Employee an amount not to exceed $10,000 for outplacement
services costs incurred by Employee within the twelve months following the
Employee's termination of employment.


(f)    The Company's obligation to provide the severance benefits set forth in
Sections 3(c), (d) and (e) upon the Employee's termination of employment without
Cause, which does not occur within 18 months following a Change of Control, is
subject to the Employee's execution without revocation of a valid release in
substantially the form attached to this Agreement as Exhibit B (the "Release").


4.    Benefits Upon Termination Without Cause (Change of Control). If (a) the
Employee's employment hereunder shall terminate because of termination by the
Company pursuant to Section 1.1 and (b) such termination of employment occurs
within 18 months following a Change of Control of the Company, the Employee
shall be entitled to the following:


(a)    The Company shall pay to the Employee his base salary earned through the
date of such termination of employment in a lump sum no later than the next
payroll date following the Employee's date of termination to the extent not
previously paid, and any other compensation and benefits to the extent actually
earned by the Employee under any benefit plan or program of the Company as of
the date of such termination of employment, any such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid.


(b)    The Company shall pay the Employee any reimbursement amounts owing.


(c)    The Company shall pay to the Employee as a severance benefit an amount
equal to two (2) times the sum of (i) his annual rate of base salary in effect
immediately preceding his termination of employment, and (ii) the average of his
three highest annual bonuses earned under the Company's annual bonus plan for
any of the five calendar years preceding his termination of employment (or, if
the Employee was not eligible for a bonus for at least three calendar years in
such five-year period, then the average of such bonuses for all of the calendar
years in such five-year period for which the Employee was eligible), with any
deferred bonuses counting for the year earned rather than the year paid (the
"COC Severance Benefit"). The COC Severance Benefit shall be paid in a lump sum
within 30 days after the date of such termination of employment; provided that,
if at the time of the Employee's termination of employment, the Employee is a
Specified Employee, then the



--------------------------------------------------------------------------------

-5-

COC Severance Benefit shall be paid in a lump sum on the date that is six (6)
months after the date of such termination of employment.


(d)    The Company shall pay to the Employee as a bonus for the year of
termination of his employment an amount equal to a portion (determined as
provided in the next sentence) of the Employee's target bonus opportunity under
the Company's annual bonus plan for the calendar year of termination of the
Employee's employment or, if none, such portion of the bonus awarded to the
Employee under the Company's annual bonus plan for the calendar year immediately
preceding the calendar year of the termination of the Employee's employment,
with deferred bonuses counting for the year earned rather than the year paid.
Such portion shall be determined by dividing the number of days of the
Employee's employment during such calendar year up to his termination of
employment by 365 (366 if a leap year). Such payment shall be made in a lump sum
within 30 days after the date of such termination of employment, and the
Employee shall have no right to any further bonuses under said plan; provided
that, if at the time of the Employee's termination of employment, the Employee
is a Specified Employee, then such payment shall be made in a lump sum on the
date that is six (6) months after the date of such termination of employment,
and the Employee shall have no right to any further bonuses under said plan.


(e)    If the Employee elects to continue coverage under the Company's health
plan pursuant to COBRA, then for the period beginning on the date of the
Employee's termination of employment and ending on the earlier of (i) the date
which COBRA coverage ends but not to exceed 24 months after the date of such
termination of employment or (ii) the date the Employee becomes eligible for
comparable benefits from another employer, the Employee (and, if applicable, the
Employee's spouse and dependent children) shall remain covered by the medical,
dental, executive life insurance, and, if reasonably commercially available
through nationally reputable insurance carriers, executive long-term disability
plans of the Company that covered the Employee immediately prior to his
termination of employment as if the Employee had remained in employment for such
period; provided, however, that the coverage under any such plan is conditioned
on the timely payment by the Employee (or his spouse or dependent children) of
the portion of the premium for such coverage that actively employed members of
senior management of the Company generally are required to pay for such
coverage. In the event that the Employee's participation in any such plan is
barred, the Company shall arrange to provide the Employee (and, if applicable,
his spouse and dependent children) with comparable benefits to the extent
available at a cost not to exceed 125% of the cost of providing benefits to the
Employee under the Company's plan or plans. The Employee shall notify the
Company promptly if he, while eligible for benefits under this subsection (e)
becomes eligible to receive benefits from another employer.





--------------------------------------------------------------------------------

-6-

(f)    Each stock option granted by the Company to the Employee and outstanding
immediately prior to termination of his employment shall be fully vested and
immediately exercisable and may be exercised by the Employee (or, following his
death, by the person or entity to which such option passes) at any time prior to
the expiration date of the applicable option (determined without regard to any
earlier termination of the option that would otherwise occur by reason of
termination of his employment). Each restricted stock award granted by the
Company to the Employee and outstanding immediately prior to termination of the
Employee's employment shall be fully vested upon such termination of employment.


(g)    The Company will pay to the outplacement services provider reasonably
selected by the Employee an amount not to exceed $10,000 for outplacement
services costs incurred by Employee within the twelve months following the
Employee's termination of employment.


(h)    The Company shall promptly pay all reasonable attorneys' fees and related
expenses incurred by the Employee in seeking to obtain or enforce any right or
benefit under this Section 4 or to defend against any claim or assertion in
connection with this Section 4, but only if and to the extent that the Employee
substantially prevails.


(i)    The Company will pay to the Employee an automobile allowance, in an
amount equal to the Employee's monthly allowance at the time of termination,
each month for 24 months following termination of the Employee's employment;
provided that, if at the time of the Employee's termination of employment, the
Employee is a Specified Employee, then fifty percent (50%) of the automobile
allowance shall be paid in a lump sum on the date that is six (6) months after
the date of termination, and the remaining fifty percent (50%) of the automobile
allowance shall be paid in six (6) equal monthly installments, beginning in the
seventh month following the date of termination.


(j)    The Company's obligation to provide the severance benefits set forth in
Sections 4(c), (d), (e), (f), (g), (h) and (i) upon the Employee's termination
of employment without Cause within 18 months following a Change of Control is
subject to the Employee's execution of the Release.


5.    Change of Control. For the purposes of this Agreement, a "Change of
Control" shall be deemed to occur upon the consummation of any of the following
events: (a) any person or persons acting together which would constitute a
"group" for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), (other than the Company or any subsidiary of the
Company) shall beneficially own (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, at least 25% of the total voting power of all classes of
capital stock of the Company entitled to vote generally in the election of the
Board; (b) Current



--------------------------------------------------------------------------------

-7-

Directors (as herein defined) shall cease for any reason to constitute at least
a majority of the members of the Board (for this purpose, a "Current Director"
shall mean any member of the Board as of the date hereof and any successor of a
Current Director whose election, or nomination for election by the Company's
shareholders, was approved by at least a majority of the Current Directors then
on the Board); (c) (i) the complete liquidation of the Company or (ii) the
merger or consolidation of the Company, other than a merger or consolidation in
which (x) the holders of the common stock of the Company immediately prior to
the consolidation or merger have, directly or indirectly, at least a majority of
the common stock of the continuing or surviving corporation immediately after
such consolidation or merger or (y) the Board immediately prior to the merger or
consolidation would, immediately after the merger or consolidation, constitute a
majority of the board of directors of the continuing or surviving corporation,
which liquidation, merger or consolidation has been approved by the shareholders
of the Company; or (d) the sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the Company
pursuant to an agreement (or agreements) which has (have) been approved by the
shareholders of the Company.


6.    Golden Parachute Excise Tax.


(a)    In the event that any payment or benefit received or to be received by
the Employee pursuant to this Agreement or any other plan, program or
arrangement of the Company or any of its affiliates would constitute an "excess
parachute payment" within the meaning of Section 280G of the Code ("Excess
Parachute Payment"), then the payments under this Agreement shall be reduced (by
the minimum possible amounts) until no amount payable to the Employee under this
Agreement constitutes an Excess Parachute Payment; provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to which the
Employee would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to the Employee resulting from the receipt of
such payments with such reduction. If, as a result of subsequent events or
conditions (including a subsequent payment or absence of a subsequent payment
under this Agreement or other plan, program or arrangement of the Company or any
of its affiliates), it is determined that payments under this Agreement have
been reduced by more than the minimum amount required to prevent any payments
from constituting an Excess Parachute Payment, then an additional payment shall
be promptly made to the Employee in an amount equal to the additional amount
that can be paid without causing any payment to constitute an Excess Parachute
Payment.


(b)    All determinations required to be made under this Section 6 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Employee (the "Accounting Firm") which shall provide detailed
supporting calculations to the Company and the Employee as requested by the
Company or the



--------------------------------------------------------------------------------

-8-

Employee. All fees and expenses of the Accounting Firm shall be borne solely by
the Company and shall be paid by the Company upon demand of the Employee as
incurred or billed by the Accounting Firm. All determinations made by the
Accounting Firm pursuant to this Section 6 shall be final and binding upon the
Company and the Employee.


(c)    To the extent any payment or benefit is to be reduced pursuant to this
Section 6, the severance payment described in Section 3(c) or 4(c) will first be
reduced and then the bonus described in Section 4(d), in each case only to the
extent necessary.


7.    Entitlement to Other Benefits. Except as otherwise provided in this
Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Employee or his spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company; provided that the
Employee shall not be eligible to receive any benefits under any circumstances
under any severance plan or policy of the Company, including, without
limitation, the Lydall, Inc. Severance Plan.


8.    General Provisions.


8.1    No Duty to Seek Employment. The Employee shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Employee hereunder
shall be reduced or suspended if the Employee accepts subsequent employment,
except as expressly set forth herein.


8.2    Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Employee and any deductions and withholdings required by law.


8.3    Notices. All notices, demands, requests, consents, approvals or other
communications (collectively "Notices") required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:
To the Company:
Lydall, Inc.
P.O. Box 151
One Colonial Road
Manchester, CT 06045-0151
Attn: Chief Executive Officer



To the Employee:
Joseph A. Abbruzzi

22600 Arden Glen Ct.



--------------------------------------------------------------------------------

-9-

Novi, MI 48374

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.


8.4    No Disparagement. The Employee shall not during the period of his
employment with the Company, nor following the date of termination of his
employment for any reason, publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company, or any of its subsidiaries or affiliates or any of their shareholders,
directors, officers, employees or agents. "Disparaging" remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged. The Employee agrees
that the terms of this Section 8.4 shall survive the term of this Agreement and
the termination of the Employee's employment.


8.5    Proprietary Information and Inventions. The Confidentiality Agreement is
incorporated by reference in this Agreement, and the Employee agrees to continue
to be bound thereby.


8.6    Covenant to Notify Management. The Employee agrees to abide by the ethics
policies of the Company as well as the Company's other rules, regulations,
policies and procedures. The Employee agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Employee is aware or suspects the Company, or any of its officers
or agents, of violating any such laws, ethics, codes, rules, regulations,
policies or procedures, the Employee agrees to bring all such actual and
suspected violations to the attention of the Company immediately so that the
matter may be properly investigated and appropriate action taken. The Employee
understands that the Employee is precluded from filing a complaint with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Employee has first notified the Company of the facts and permits it to
investigate and correct the concerns.


8.7    Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Employee and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


8.8    Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company's successors and assigns and (b) the Employee's
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Employee shall die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of



--------------------------------------------------------------------------------

-10-

this Agreement to the Employee's devisee, legatee, or other designee or, if
there be no such designee, to the Employee's estate.


8.9    Successors. The Company will require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.


8.10 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 8.10, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries
without the Employee's consent.


8.1    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without regard to the
conflicts of law provisions thereof.


8.2    Statute of Limitations. The Employee and the Company hereby agree that
there shall be a one year statute of limitations for the filing of any requests
for arbitration or any lawsuit relating to this Agreement or the terms or
conditions of Employee's employment by the Company. If such a claim is filed
more than one year subsequent to the Employee's last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.


8.3    Right to Injunctive and Equitable Relief. The Employee's obligations
under Section 9.4 are of a special and unique character, which gives them a
peculiar value. The Company cannot be reasonably or adequately compensated for
damages in an action at law in the event the Employee breaches such obligations.
Therefore, the Employee expressly agrees that the Company shall be entitled to
injunctive and other equitable relief without bond or other security in the
event of such breach in addition to any other rights or remedies which the
Company may possess or be entitled to pursue. Furthermore, the obligations of
the Employee and the rights and remedies of the Company under Section 8.4 and
this Section 8.13 are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies as created by applicable law. The Employee
agrees that the terms of this Section 8.13 shall survive the term of this
Agreement and the termination of the Employee's employment.


8.4    Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.





--------------------------------------------------------------------------------

-11-

8.5    Entire Agreement. This Agreement, along with the Confidentiality
Agreement, constitutes the entire agreement of the Parties and supersedes all
prior written or oral and all contemporaneous oral agreements, understandings,
and negotiations between the Parties with respect to the subject matter hereof.
This Agreement may not be changed orally and may only be modified in writing
signed by both Parties. This Agreement, along with the Confidentiality
Agreement, is intended by the Parties as the final expression of their agreement
with respect to such terms as are included herein and therein and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Parties
further intend that this Agreement, along with the Confidentiality Agreement,
constitutes the complete and exclusive statement of their terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving such
agreements.


8.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set his hand as of the day
and year first above written.


LYDALL, INC.
By:
/S/ Dale Barnhart         7/17/14    
Dale Barnhart        Date
President and Chief
Executive Officer

/S/ Joseph A. Abbruzzi         3/31/14    
Joseph A. Abbruzzi        Date






EXHIBIT A




Confidentiality, Invention and Non-Compete Agreement


In consideration of my employment by Lydall, Inc., or employment or future
employment with an affiliate to whom I am transferred (collectively, the
“Company”), the compensation and other benefits to be received by me from the
Company, I agree that:


1.    Definitions
The term “Confidential Information” as used in this Agreement includes all
business information and records which relate to the Company or to parties
working with the Company under a confidentiality agreement, and which are not
known to the public generally, including, but not limited to, technical notebook
records, technical reports, patent applications, machine equipment, computer
software, models, process and product designs including any drawings and
descriptions, unwritten knowledge and “know-how”, operating instructions,
training manuals, production and development processes, production or other
schedules, customer lists, customer buying records, product sales records, sales
requests, territory listings, market surveys, plans including marketing plans
and long-range plans, salary information, contracts, supplier lists, product
costs, policy statements, policy procedures, policy manuals, flowcharts,
computer printouts, program listings, reproductions and correspondence.


The term “Invention” as used in this Agreement includes any discovery,
improvement, design or idea, patentable, copywriteable or otherwise, which
relates to any activity or business in which the Company is engaged or any
process, equipment, material, product or method (including computer software) in
which the Company has any direct or indirect interest.


2.    Inventions
I will disclose promptly to the Company any Invention conceived, developed or
perfected by me, either alone or jointly with another or others, while I am an
employee, whether or not such conception, development or perfection occurs
during the hours of my employment.


I grant to the Company without further compensation, all my right, title and
interest in and to any such Invention for the sole use and benefit of the
Company, together with all U.S. and foreign patents, trademarks or copyrights
that may at any time be granted, and all reissues, renewals and extensions of
such patents, trademarks or copyrights. At the request and expense of the
Company, I will at any time do what the Company reasonably believes to be
necessary to assist the Company to vest full right and title to each such
Invention in the Company, enable the Company to obtain and maintain full right
and title in any country, prosecute applications for and secure patents
(including their reissue, renewal and extension), trademarks, copyrights and any
other form of protection for each such Invention, and prosecute or defend any
interference or opposition which may be declared involving any such application
or patent and any litigation in which the Company may be involved concerning any
such Invention. This will include preparing, executing and delivering any
written document, drawings, flowcharts, or computer printouts. The provisions of
this section will continue after I stop working for the Company and shall be
binding on my executors, administrators and assigns, unless waived in writing by
the Company.


3.    Confidential Information
I have not disclosed and will not disclose to the Company, and I will not use,
in the discharge of my duties as an employee of the Company, any trade secret or
confidential information belonging to a former employer or other person and
which has been classified by the former employer or other person as a trade
secret or confidential information. The limitation set forth in this section
shall not apply to matters which (a) are or become public knowledge, (b) were
previously known to the Company, (c) are subsequently received by the Company
from a third party, or (d) are independently derived by the Company.


I will not, directly or indirectly, during or at any time after the period of my
employment by the Company, use for myself or others, or disclose to others, any
Confidential Information, no matter how such information becomes known to me,
unless I first obtain the Company’s written consent.


When I leave the Company’s employ, or at any other time upon request by the
Company, I will promptly deliver to the Company all documents and records,
including but not limited to those listed under the definition of Confidential
Information, which are in my possession or under my control and which pertain to
the Company, any of its activities or any of my activities while in the course
of my employment and all copies thereof. I will not retain or deliver to any
others copies of these documents or records.


THE FOLLOWING SECTION 4 ONLY RELATES TO SALARIED EXEMPT AND NON-EXEMPT EMPLOYEES


4.    Non-Competition
I acknowledge and agree that the Company’s business competes upon a worldwide
basis, and that the degree of competition in that business is high. I recognize
that the Company may assign me to duties in a geographic area or specific
market. I agree that, unless I first obtain the Company’s written consent, I
will not during my employment with the Company and for a period of two (2) years
following the termination of my employment (provided, however, that if I am
employed by the Company for less than two (2) years, the post-employment period
to which this section applies shall be the greater of six (6) months or the
length of my employment in any capacity), directly or indirectly or through
others, individually, or as a member, officer, director, employee, agent, or
investor of any partnership or entity (except ownership of not more than one
percent (1%) of the outstanding publicly traded stock of any company):  


(i)
participate in the ownership, management, operation or control of, or work for
(as an employee, consultant or independent contractor) or have any material
financial interest in, any business competitive with the Company in (a) any
market in which the company for which I have worked in the two (2) preceding
years has sold or attempted to sell any of its product in the two (2) years
preceding my termination or (b) if the Company has assigned me to duties in a
geographic area, within two hundred fifty (250) miles of any such geographic
area in which I have worked in the two (2) years preceding my termination,



(ii)
induce or encourage any employee of the Company to terminate his or her
employment with the Company, or



(iii)
solicit, induce or encourage any person, business or entity which is a supplier
of, a purchaser from, or a contracting party with, the Company to terminate any
written or oral agreement, order or understanding with the Company or to conduct
business in a way that results in an adverse impact to the Company.



I further understand and agree that the remedy at law for any breach or
threatened breach of my agreement not to compete contained in this section would
be inadequate and that any breach or attempted breach would result in
irreparable damage to the Company, the monetary amount of which would be
impossible to ascertain. Thus, I agree that in the event of any breach or
threatened breach of my agreement not to compete, in addition to all other
available legal or equitable remedies, the Company may obtain injunctive relief
to remedy damage caused by such breach or threatened breach, and that the
Company shall be entitled to recover from me its costs and expenses, including
reasonable attorney fees, incurred in remedying such breach or threatened
breach.


5.    General Terms
I represent and agree that I have and will assume no obligations to others
inconsistent with any of my obligations to the Company under this Agreement. I
represent and agree that the performance of my duties and obligations as an
employee of the Company does not, and shall not, breach any agreement that
obligates me to refrain from competing, directly or indirectly, with the
business of any other party.
 
In consideration of my employment, I agree to conform to the policies of the
Company. I understand that my employment is for an indefinite period and can be
terminated at any time, with or without cause or prior notice by either the
Company or me, and will remain so unless a written agreement for a specific term
is entered into and executed by me and the Company’s CEO. No other
representations or agreements have been made regarding the term or termination
of my employment. I understand that no employee of the Company other than its
CEO has the authority to enter into any agreement, commitment or guarantees
binding on the Company regarding my employment and then only by a signed,
written document.


This Agreement, which is ancillary to any other agreement I may have with the
Company, (a) is intended as the complete and exclusive statement of my agreement
with the Company with respect to its subject matter, (b) shall be binding upon
my heirs, executors and administrators, (c) shall be assignable by the Company
to its successors; (d) shall not be modified unless in writing and signed by me
and the Company, (e) shall be governed by and construed in accordance with the
law of the State of Connecticut, the Company ‘s home office state, and (f) if
any part of this Agreement is found invalid by any court, the remainder shall be
valid and enforceable in law and equity.


                
Lydall, Inc.




Employee Name:


            


By:


            


Date:


            


Title:


            



EXHIBIT B


TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT


I, Joseph A. Abbruzzi, unqualifiedly accept and agree to the relinquishment of
my title, responsibilities and obligations as an employee of Lydall, Inc. and/or
its subsidiaries (together "the Company"), and concurrently and unconditionally
agree to sever my relationship as an employee of the Company, in consideration
for the voluntary payment to me by the Company of the separation benefits set
forth in Section __ of the Agreement dated as of February __, 2014 by and
between me and the Company (the "Severance Agreement"), which is made a part
hereof.


1.    In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys' fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law, equity or otherwise
(collectively, "Claims") that I may have against the Company and to release the
Company and their respective affiliates, subsidiaries, officers, directors,
employees, representatives, agents, successors and assigns (hereinafter
collectively referred to as "Releasees") from any obligations any of them may
owe to me, accepting the aforestated consideration as full settlement of any
monies or obligations owed to me by Releasees that may have arisen at any time
prior to the date of my execution of this Termination, Voluntary Release and
Waiver of Rights Agreement (the "Agreement"), except as specifically provided
below in the following paragraph number 2.


2.    I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.


3.    Except as set forth in paragraph 2, I do fully, irrevocably and forever
waive, relinquish and agree to forego any and all Claims whatsoever, whether
known or unknown, that I may have or may hereafter have against the Releasees or
any of them arising out of or by reason of any cause, matter or thing whatsoever
from the beginning of the world to the date hereof, including without limitation
any and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
all as amended, or under any other laws, ordinances, Employee orders,
regulations or administrative or judicial case law arising under the statutory
or common laws of the United States, the State of Connecticut or any other
applicable county or municipal ordinance.


4.    As a material inducement to the Company to enter into this Agreement, I,
the undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than one percent (1%) of
the outstanding publicly traded stock of any company.


5.    I further acknowledge pursuant to the Older Worker's Benefit Protection
Act (29 U.S.C. § 626(f)), I expressly agree that the following statements are
true:


a.    The payment of the consideration described in Section __ of the Severance
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.


b.    I have [twenty-one days] days from [date of receipt] to consider and sign
this agreement. If I choose to sign this Agreement before the end of the
[twenty-one] day period, that decision is completely voluntary and has not been
forced on me by the Company.


c.    I will have seven (7) days after signing the Agreement in which to revoke
it, and the Agreement will not become effective or enforceable until the end of
those seven (7) days.


d.    I am now being advised in writing to consult an attorney before signing
this Agreement.


I acknowledge that I have been given sufficient time to freely consult with an
attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.


6.    Further, in view of the above-referenced consideration voluntarily
provided to me by the Company, after due deliberation, I agree to waive any
right to further litigation or claim against any or all of the Releasees except
as specifically provided in paragraph number 2 above. I hereby agree to
indemnify and hold harmless the Releasees and their respective agents or
representatives from and against any and all losses, costs, damages or expenses,
including, without limitation, attorney’s fees incurred by said parties, or any
of them, arising out of any breach of this Agreement by me or by any person
acting on my behalf, or the fact that any representation made herein by the
undersigned was false when made.


7.    As a material inducement to the Company to enter into this Agreement, I,
the undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out the agreement set forth herein, all amounts
previously paid under this Agreement shall be immediately forfeited to the
Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.


8.    As a further material inducement to the Company to enter into this
Agreement, the undersigned provides as follows:


First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney's fees. Provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.


Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.


Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
Employees, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.
    
Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the confidentiality and non-competition agreement
previously executed by me, the terms of which retain their full force and
effect, and which are in no way limited or curtailed by this Agreement. (A copy
of that agreement is attached to the Employment Agreement as Exhibit A and is
made a part hereof.)


Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.


Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.


Seventh. No Disparagement. Unless otherwise required by a court of competent
jurisdiction or pursuant to any recognized subpoena power, I agree and promise
that I will not make any oral or written statements or reveal any information to
any person, company, or agency which is disparaging or damaging to the
reputation or business of the Company, its subsidiaries, directors, officers or
affiliates, or which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers or vendors whether present or in the future.


Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party's accountants or attorneys.


Ninth.    Termination of Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated by the Company and all further
payment obligations of the Company will cease, if: (a) the undersigned is
terminated for "Cause" prior to the undersigned's separation date; or (b) facts
are discovered after the undersigned's separation date that would have supported
a termination for "Cause" had such facts been discovered prior to the
undersigned's separation date.


AFFIRMATION OF RELEASOR


I, Joseph A. Abbruzzi, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.


I, Joseph A. Abbruzzi, warrant that I have had the opportunity to consult with
an attorney of my choosing with respect to this matter and the consequences of
my executing this Termination, Voluntary Release and Waiver of Rights Agreement.


I, Joseph A. Abbruzzi, have read this Termination, Voluntary Release and Waiver
of Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.


Executed this day of , 20__, at .





NAME


STATE OF      )
)    SS:
COUNTY OF      )


Subscribed and sworn to before me, a Notary Public in and for said County and
State, this day of , 20__, under the pains and penalties of perjury.



,
Notary Public
My Commission Expires:
County of Residence:





